Citation Nr: 1200413	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for left-sided neuropathy as secondary to service-connected diabetes mellitus, Type II (DM).  

3.  Entitlement to an initial rating in excess of 40 percent for benign prostatic hypertrophy (BPH).  

4.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from July 1943 to March 1946 and from September 1949 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for residuals of a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.  

2.  The Veteran's left-sided neuropathy is etiologically related to his DM, to include peripheral neuropathy of the lower extremity as well as recurrent paresthesias of the left lower face and hand.  

3.  The Veteran's BPH does not require the use of absorbent materials which must be changed more than four times per day nor does it cause renal dysfunction.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Left-sided neuropathy to include peripheral neuropathy of the lower extremity and recurrent paresthesias of the left lower face and hand is proximately due to or the result of service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310(a) (2011).

3.  The criteria for a rating in excess of 40 percent for BPH have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115, 4.115a, 4.115b, Diagnostic Code 7527 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated December 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.
 
With regard to the higher rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  The examinations are adequate as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  


Tinnitus

The Veteran served in wartime during the eras of World War II, the Korean Conflict, and Vietnam.  He asserts that during his various wartime service duties, he was exposed to loud noises, including from weaponry and while he was loading and unloading ships as a stevedore foreman.  He maintains that he developed tinnitus during these years, but he did not know what it was at the time.  He states that he has had intermittent tinnitus since that time.  His VA outpatient records document tinnitus.  At the time of his April 2007 VA audiological evaluation, the Veteran did not have tinnitus on that date and he indicated as such to the examiner.  The examiner determined that his hearing loss was due to inservice noise exposure, but provided no opinion regarding tinnitus as no tinnitus was reported on that date.  The Board accepts that the Veteran did not mean to convey that he never has tinnitus.  Indeed, he has maintained the presence of tinnitus, albeit intermittently, during the course of his appeal which included the time period of the examination.  

In this case, the Veteran is fully competent to attest to his observations of his tinnitus symptoms, to include attesting as to symptoms in service, and as to a continuity of symptoms after discharge.  Layno; 38 C.F.R. § 3.159(a)(2).   The Board finds probative the competent evidence of pertinent tinnitus symptoms in service as well as the Veteran's competent report of a continuity of such symptoms intermittently since service.  See Davidson; Jandreau.  

The Veteran is competent to assert the occurrence of an in-service injury, i.e., exposure to acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington; Layno.  Moreover, his description of his in-service noise exposure is consistent with his military occupational specialty and his service generally in combat zones.   38 U.S.C.A. § 1154(a).  Significantly, the circumstances of the Veteran's service are consistent with noise exposure, and hearing problems have been related by a professional to that noise exposure.  

In sum, the Veteran has competently and credibly stated that his tinnitus started during service and has continued to the present time.  The Board finds that this totality of evidence is persuasive and probative of the issue on appeal and on weighing and assessing all of the evidence on file and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 


Left-sided Neuropathy of the Left Leg

The Veteran maintains that he has paresthesias down from the left side of his neck to his toes.  In addition, he has numbness of the left face and hand.  He asserts that his claimed neuropathy is related to his DM.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

The Veteran's service treatment records document left leg complaints diagnosed as possible vaculitis or radiculitis.  However, there was no diagnosis of neuropathy of the left leg and no diagnosis of any left leg disability upon discharge nor is there any diagnosis of other neuropathy.  However, the Veteran contends that his left-sided neuropathy is related to his DM.

The Veteran has undergone numerous VA and private evaluations.  VA outpatient valuations noted that sensation in the feet was normal and monofilament test was normal.  The Veteran was examined in July 2011 to determine if he has neuropathy, but the examiner did not make that diagnosis.  The examiner stated that despite subjective complaints, there were no objective findings to support a diagnosis of peripheral neuropathy.  

However, In a February 2005 report, Richard H, Sawyer, M.D., the Veteran's private physician indicated that the Veteran had recurrent paresthesias of the left lower face and hand which was most likely due to DM.  Further, Dr. David Boricky, in correspondence received in September 2009, indicated that the Veteran had mild peripheral neuropathy which was secondary to his DM.  

The Board recognizes that VA has made negative findings with regard to left-sided neuropathy, but two private physicians have attributed claimed left-sided neuropathy to the Veteran's DM, as complications thereof.  Accordingly, the Board finds that left-sided neuropathy is etiologically related to his DM, to include peripheral neuropathy of the lower extremity as well as recurrent paresthesias of the left lower face and hand, and secondary service connection is warranted.


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran has been assigned a 40 percent rating for BPH under Diagnostic Code 7527.  Under the applicable criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant. 

38 C.F.R. § 4.115a states that renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating. Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 7101 warrants a 60 percent rating.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  A 40 percent rating is assigned where the absorbent materials must be changed two to four times per day. 

As to urinary frequency, a daytime voiding interval of less than one hour, or awakening to void five or more times per night warrants a 40 percent rating.  The 40 percent rating is the highest rating.

Obstructed voiding characterized by urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  However, that it the highest rating and the same is true for urinary tract infections.

A review of the evidence of record includes private and VA medical records as well as a VA examination.  These records document treatment for urinary tract infection, urinary retention and catherization, and complaints of frequent urination during the day and at night.  

Private medical records dated 2006-2007 of Urology Associates of Mobile reflect that the Veteran had very frequent urination at night of 4 to 6 times.  The Veteran also generally reported urinary urgency and episodic urge incontinence.  

In May 2007, the Veteran was hospitalized at Providence Hospital for BPH.  The Veteran had been unable to void.  He reported that prior, he had marked urinary frequency.  He had suffered a syncopal episode.  He was catheterized and treated for a urinary tract infection.  His BUN and creatinine levels were within normal limits.  In September 2007, the Veteran told a VA examiner that he had not experienced any incontinence in the past year.  

In January 2011, the Veteran was examined by VA.  At that time, he related that he urinated during the day every one hour and 15 minutes.  At night, he urinated every hour.  He indicated that he had purulent discharge.  He seldom had dribbling.  He related that he wore a diaper depending on his travel or activities and would wear one to prevent accidents.  He indicated that he had intermittently been catheterized in the past.  There was no history of renal dysfunction, renal failure, or acute nephritis.  Examination revealed no discharge or dribbling.  The diagnosis was BPH with residuals and mild limitations.  The examiner indicated that the Veteran had mild to moderate symptoms.  

In order for a higher rating to be warranted, the Veteran's BPH must result in continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The Veteran does not have the need for absorbent materials which must be changed more than four times per day.  He had no dribbling on examination and only wears absorbent materials intermittently, per his need.  The only other basis for a higher rating would be if the Veteran had renal dysfunction, which he does not have.  As such, the Board finds that the criteria for a higher rating have not been met.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's BPH disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for left-sided neuropathy, to include peripheral neuropathy of the lower extremity as well as recurrent paresthesias of the left lower face and hand, due to DM, is granted.  

Entitlement to an initial rating in excess of 40 percent for benign prostatic hypertrophy is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

With regard to a right foot injury, the Veteran claims that his right foot was injured in Okinawa during World War II.  Service treatment records show a diagnosis of mild pes planus in September 1955.  There was a complaint of a swollen right foot on June 3, 1976.  He was treated for Athlete's foot on the right in June 1976.

In addition, the Veteran maintains that he has had continuity of symptoms after separation from service.  On his many VA diabetic foot evaluations, no specific right foot disability due to a prior injury was identified.  However, the Board recognizes that there has been no examination for this claimed disability.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the Veteran should be afforded a VA examination to determine if he has a right foot disability which is a residual of any in-service disease, event, or injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination of his right foot .  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current right foot disorders found to be present.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current right foot disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.    

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal and afforded a reasonable period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


